DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/2/21 has been entered.  Claims 1, 3, 5, 7, 8 remain pending in the application, where Claim 8 remains withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/17/2020.
Specification
The disclosure is objected to because of the following informalities: 
As aforementioned:
Pending further clarification, the use of the term “SKD-11” and/or “Steel Kogu Dies-11” on pages 6-7, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Pending further clarification (see 112(b) rejections below), specification page 6 Lines 4-14 is unclear and requires clarification.  Is the anti-slip function of the spike 2 directly correlated to the fine and pure characteristics of the SKD-11 crystals (Lines 12-13), along with the wear-resistant feature and less deformation characteristics of SKD-11 (Lines 8-9)?  Is the SKD-11 the material of the spike (and therefore, the wear-resistant, less deforming, finer and purer crystals of SKD-11 provide the anti-slip function) or is the SKD-11 the material of the die/mold forming the spike, and therefore help provide an anti-slip function?  It is unclear how SKD-11 contributes to the anti-slip function, if at all.
Portion of specification amendment to page 2 Lines 2-13 submitted 3/2/21 “distal end of the anti-slip corresponding thereto” should read “distal end of the anti-slip block corresponding thereto”
Portion of specification amendment to page 5 Line 15 to page 6 Line 14 submitted 3/2/21 “grooves 21 of each spoke 2” should read “grooves 21 of each spike 2”
Appropriate correction is required.
Furthermore, the amendment filed 3/2/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Portion of specification amendment to page 5 Line 15 to page 6 Line 14 submitted 3/2/21 “grooves 21 of each spoke 2 made of SKD-11TM is durable and not deformed” is new matter.  Nowhere in the original disclosure has support been found for such an amendment.  Additionally, as applicant has not provided further clarification pertaining TM as aforementioned, this recitation is furthermore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (USPN 8950090), herein Baker, in view of Surace et al (US Publication 2016/0095383), and Craig (USPN 1240680).
Regarding Claim 1, Baker teaches a hiking shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 2, 3, and 5; Col. 3 Line 11-13 "the present invention could take the form of…hiking boots") comprising:
a vamp (102) and an outsole (110) (see Fig. 2),
the vamp located above a top of the outsole and connected along a periphery of the outsole (see Fig. 2; Col. 4 Line 16 "sole structure 110 is secured to upper 102"; it would have been obvious to 
the vamp including an opening (104) (see Fig. 2),
the opening configured to accept insertion of wearer's foot (Col. 4 Lines 9-11 "entry hole 104 may provide access to interior cavity 106…that is configured to receive a foot"),
the outsole including a rear section and a front section (see Fig. 2; Col. 3 Line 22-23 "forefoot portion 10…heel portion 14"), and
the outsole having multiple anti-slip blocks (131) formed thereto (see Fig. 2 for multiple anti-slip blocks; see Figs. 3 and 5 for details and context; where a single anti-slip block is 131, and the plurality of anti-blocks is represented by 130, otherwise known as 131-135 in Fig. 3; Col. 6 Line 29 “First outer cleat portion 131”),
the anti-slip blocks located at a distance from each other (see Fig. 2 for multiple anti-slip blocks at a distance from each other), and
multiple spikes respectively and integrally formed to a portion of the anti-slip blocks that are located at the rear section and the front section of the outsole (see Fig. 2 for multiple spikes, each in an anti-slip block, at least a section of such constituting a portion, between the front and rear section; see Figs. 3 and 5 for details and context; where a single spike is 141+151; where the plurality of spikes is represented by 140+150, otherwise known as 141+151, 142+152, etc. in Fig. 3; Col. 6 Lines 13-14 "first cleat rotating member 151 for fastening first cleat member 121"; Col. 6 Line 16 "first extending portion 141 of first cleat member 121"; inasmuch as the spikes are structured together the anti-slip blocks, the spikes are thus integrally formed with the anti-slip blocks),
each spike having an end face that is formed on a first end thereof (although not specifically illustrated, it would have been obvious to one of ordinary skill in the art before the effective filing date 

    PNG
    media_image1.png
    378
    623
    media_image1.png
    Greyscale

the end face being in flush with a distal end of the anti-slip block corresponding thereto (see Fig. 5 for flush),
a second end of each spike located within the anti-slip block corresponding thereto and within the outsole (see annotated Fig. 5 below, where second end is within the boundaries of the anti-slip block),

    PNG
    media_image2.png
    412
    623
    media_image2.png
    Greyscale

the front section of the outsole including a first area and a second area (see annotated Fig. 1 below),
a bending line being defined between the first and second areas (see annotated Fig. 1 below),
the anti-slip blocks located on the bending line each having one of the spikes (see annotated Fig. 1 below and Figs. 3 and 5 for the exploded and detailed views).

    PNG
    media_image3.png
    500
    460
    media_image3.png
    Greyscale

Although Baker does not explicitly teach the bending line is formed when a heel of the shoe lifts up, as best understood, Baker teaches the bending line which meets the structural limitation in the claims and performs the functions as recited such as being capable of being formed when a heel of the shoe lifts up, especially as it is known in the art that a point of bending could occur nearby the spikes and therefore the bending line when a heel is lifted, see extrinsic evidence Granger USPN 3738026).

Baker does not explicitly teach the vamp including a trim portion,
the trim portion located along a portion of the opening.

Surace teaches the vamp including a trim portion (see Fig. 1; [0061] "collar 103 of hiking shoe 100"
the trim portion located along a portion of the opening (see Fig. 1; [0059] "in…hiking shoe 100, the opening provided for the wearer's ankle by the…collar").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the trim portion of Surace in order to protect the foot from debris ([0004]), especially as Baker already teaches hiking boots as an intended use for the footwear.


the grooves of the spikes configured to provide friction.

Craig teaches the end face of a spike having multiple grooves defined therein (see Figs. 1 and 4; page 1 Lines 42-48 "5 is the heel of a boot…formed…for the reception of the protector...provided with...the outer surface being roughened as at 10", where the outer surface 10 is on a spike/protector),
the grooves of the spikes configured to provide friction (Craig teaches the roughening which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing friction, especially as is known in the art, see extrinsic evidence Lubart US Publication 2020/0060386).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end face of Baker’s spikes with the roughening grooves as taught by Craig as both are in the art of footwear in order to provide traction, as is known in the art (see extrinsic evidence Lubart (US Publication 2020/0060386).
Regarding Claim 3, modified Baker teaches all the claimed limitations as discussed above in Claim 1.
Baker further teaches wherein each of the spikes includes a head (161) and a shank (141) (see Fig. 5),
each of the anti-slip blocks that has the spike formed therein has a recess defined therein (see Figs. 2 and 5; since the spike exists within and through the anti-slip block, there is a recess through the anti-slip block, especially in light of ),
the recess is defined in the outsole as well (see Figs. 2 and 5; outsole = 118 + 119 layers of sole structure 110; Col. 7 Lines 25-38 "first layer 118 of sole structure 110 includes first hole 181, second hole 
the spike integrally formed in the recess corresponding thereto (inasmuch as the spike is structured together the recess, the spike is thus integrally formed with the recess),
each recess includes a large-diameter area and a small-diameter area (for large-diameter area--see Fig. 5, where flange 408 of 151 is located; Col. 8 Lines 31-32 “First cleating rotating member 151 can include flange portion 408”, where Fig. 3 shows that the flange 408 is circular and would be a diameter and therefore in a diameter area, especially in light of Col. 6 Lines 14-15 "first cleat rotating member 151 may comprise...cylindrical geometry"; as for small-diameter area-- see Fig. 5, where 141 is flush with 131 being located in a diameter area, where Fig. 3 shows the inside of 151 being cylindrical and the top of 141 being cylindrical; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the end face would also be cylindrical and therefore be in a diameter area; as for large and small--see Fig. 5, where flange 408 of 151 extends farther than the end face of 141; therefore, 408 is in a large-diameter area and end face of 141 is in a small-diameter area),
the small-diameter area is located in the anti-slip block corresponding thereto (see Fig. 5, where end face of 141 is flush with the anti-slip block),
the large-diameter area is defined in the outsole (see Fig. 5 where 408 flange of 151 is in 118 portion of outsole),

the shank of the spike is located in the small-diameter area corresponding thereto (see Fig. 5, where a portion of 141 is engaged within the small-diameter area as aforementioned),
so as to prevent the spike from dropping off from the recess (Col. 6 Lines 14-16 "first cleat rotating member 151…is configured to adjustably fasten first extending portion 141 of first cleat member 121", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it allows the structures to operate as a functioning invention).
Regarding Claim 7, modified Baker teaches all the claimed limitations as discussed above in Claim 1.
	Craig further teaches wherein the grooves are formed in a netted pattern (see Fig. 5 illustrating the netted pattern, further supported by the description in ; page 1 Lines 47-48 “outer surface being roughened as at 10”; see also extrinsic evidence Lubart US Publication 2020/0060386 describing such a pattern).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (USPN 8950090), herein Baker, in view of Surace et al (US Publication 2016/0095383), and Craig (USPN 1240680), as applied to Claim(s) 1, 3, and 7 above, further in view of Bell et al (USPN 5960568), herein Bell.
Regarding Claim 5, modified Baker teaches all the claimed limitations as discussed above in Claim 1.
Baker further teaches wherein the rear section of the underside of the outsole includes a third area and a fourth area (see annotated Fig. 1 below),
a separation line is defined between the third and fourth areas (see annotated Fig. 1 below),


    PNG
    media_image4.png
    677
    623
    media_image4.png
    Greyscale

and the two spikes located in the portion of the anti-slip blocks of the rear section (see Fig. 1),
the third area includes a flat section and a curve section (see annotated Fig. 1 below).

    PNG
    media_image5.png
    514
    473
    media_image5.png
    Greyscale



Baker does not teach the third one of the three spikes is located in the curve section,
the two spikes that the separation line passes through and the spike that is located in the curve section are located at three points of an imaginary triangle.


the two spikes that the separation line passes through and the spike that is located in the curve section are located at three points of an imaginary triangle (see annotated Fig. 1 below, and for triangle).

    PNG
    media_image6.png
    615
    952
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the triangular spike formation of Bell as Bell provides this as a known formation in the art to prevent slippage (see abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, and 7 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to the objections regarding the SKD-11 (Steel Kogu Dies-11) -- as best understood, no amendment has been provided as to the generic terminology, as “Steel Kogu Dies-11” seems only to be the unabbreviated writing of SKD-11.  Furthermore, no clarification has been made pertaining to the 
In response to applicant’s remarks submitted 3/2/21 on page 7 directed to reference Baker that “anti-slip blocks are not adjustable relative to the outsole, and the spikes are integrally formed within the anti-slip blocks, so that the spikes do not include threads are not adjustable…none of the anti-slip blocks together with the spikes are supposed to be moved or deformed”-- to applicant's arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as aforementioned) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, examiner notes that the “not deformed” limitation added into the specification is new matter.  Furthermore, it is unclear if applicant is defining the term “adjustable” as “deformable” and/or “without threads.”  Furthermore, examiner notes: inasmuch as the claim comprises the various elements, the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)).  As such, arguing that the spikes are without threads is not persuasive.  Furthermore, examiner notes that applicant may have a definition for the term “integrally” that is not in the disclosure-- under the broadest reasonable interpretation for the term, inasmuch as the spikes are together within the anti-slip blocks to form the invention, the spikes are integrally formed within the anti-slip blocks.
Furthermore, pertaining to applicant’s remarks on page 8 directed to reference Baker that “Figs. 10 and 11 includes room formed between the inside of the cleat and the outsole” such that the cleats “are not expected to perform as the anti-slip blocks and the spikes of the claimed invention,” examiner respectfully disagrees.  Barring further numerical evidence in the original disclosure or some other 
Furthermore, pertaining to applicant’s remarks on page 8 directed to Craig that “the end face of the headless screw protector is not in flush with the block”, examiner directs applicant’s attention to the modification of Baker with Craig, in that Baker is only modified with the grooves of Craig, and has not substituted Baker with the headless screw protector.
Furthermore, pertaining to applicant’s remarks on page 8 directed to Craig to “Craig…not related with…Baker,” examiner respectfully disagrees.  Craig and Baker are in the same field of endeavor as the claims, and furthermore with each other as both are directed to footwear screws.
Furthermore, pertaining to applicant’s remarks on pages 8-9 directed Baker’s bending line, in that a bending line does not exist in Baker and therefore “when the heel is lifted, the bending line of Baker may not pass through the cleats,” examiner respectfully disagrees.  As in the rejection, the bending line has been clearly annotated in Baker, and is capable of being formed under the circumstances of a heel being lifted, especially in light of extrinsic evidence Granger USPN 3738026.  Inasmuch as an outsole of a shoe, such as in Baker, is flexible to some certain degree during intended use depending on the acting force upon the outsole, a shoe can bend wherever in locations throughout the outsole, including the bending line annotated in Baker.  See also Figs. 2 and 5; Col. 5 Lines 46-47 “sole structure 110 comprises first layer 118 and second layer 119”; and Col. 5 Lines 50-57 where layers “can have any other material properties” (Col. 5 Lines 56-57), such as being deformable and providing a bending line under the circumstances of a heel being lifted.  Without further numerical values or other measurement of standard to narrow the limitations, the bending line limitations are currently met by Baker.
Furthermore, pertaining to applicant’s remarks on page 9 directed to Bell that “the spike that is located close to the rear end of the heel is not located in the curve section.  There is a significant 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732